Exhibit 10.6

 

FULTON COUNTY NATIONAL BANK & TRUST COMPANY

 

MCCCONNELLSBURG, PA

 

SURVIVOR INCOME AGREEMENT

 

THIS AGREEMENT is made this 14 day of February, 1996, by and between The Fulton
County National Bank & Trust Company (the “Company”), and Alice G. Clark (the
“Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide benefits to the Executive’s beneficiary if the Executive dies
prior to terminating employment.  The Company will pay the benefits from its
general assets, but only so long as one of its general assets is a life
insurance policy on the Executive’s life.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

Article 1

 

Entitlement to Benefit

 

1.1           Pre-Termination Survivor Income Benefit.  If the Executive dies
before otherwise terminating employment with the Company, the Company shall pay
to the Executive’s designated beneficiary the survivor income benefit described
in Article 2.

 

1.2           Disability Continuation.  If the Executive terminates employment
due to disability and then dies before recovering from such disability, the
Company shall pay to the Executive’s designated beneficiary the survivor income
benefit described in Article 2.  Whether the Executive is disabled or has
recovered from a disability shall be determined by the Company in its sole
discretion.

 

1.3           Suicide.  No benefits shall be payable if the Executive commits
suicide within twenty six months after the date of this Agreement.

 

--------------------------------------------------------------------------------


 

Article 2

 

Survivor Income Benefit

 

2.1           Amount of Benefits.  The survivor income benefit shall be two
times base annual salary at the time of death, divided by the Tax Factor.  Base
annual salary should not exceed $ 82,000 for purposes of this calculation.

 

2.1.2        Tax Factor.  One minus the Company’s marginal income tax rate for
the fiscal year in which the Executive’s death occurs.

 

2.2           Form of Benefits.  The survivor income benefit shall be paid to
the Executive’s beneficiary in a lump sum within sixty (60) days after the
Executive’s death.

 

Article 3

 

Beneficiaries

 

3.1           Beneficiary Designations.  The Executive shall designate a
beneficiary by filing a written designation with the Company.  The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Company during the Executive’s lifetime.  The Executive’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive, or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved.  If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s surviving
spouse, if any, and if none, to the Executive’s surviving children and the
descendants of any deceased child by right of representation, and if no children
or descendants survive, to the Executive’s estate.

 

3.2           Facility of Payment.  If a benefit is payable to a minor, to a
person declared incompetent, or to a person incapable of handling the
disposition of his or her property, the Company may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person.  The Company may require proof of
incompetency, minority or guardianship as it may deem appropriate prior to
distribution of the benefit.  Such distribution shall completely discharge the
Company from all liability with respect to such benefit.

 

--------------------------------------------------------------------------------


 

Article 4

 

Claims and Review Procedures

 

4.1           Claims Procedure.  The Company shall notify the Executive’s
beneficiary in wilting, within ninety (90) days of his or her written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Agreement.  If the Company determines that the beneficiary is
not eligible for benefits or full benefits, the notice shall set forth (1) the
specific reasons for such denial, (2) a specific reference to the provisions of
the Agreement on which the denial is based, (3) a description of any additional
information or material necessary for the claimant to perfect his or her claim,
and a description of why it is needed, and (4) an explanation of the Agreement’s
claims review procedure and other appropriate information as to the steps to be
taken if the beneficiary wishes to have the claim reviewed.  If the Company
determines that there are special circumstances requiring additional time to
make a decision, the Company shall notify the beneficiary of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety-day period.

 

4.2           Review Procedure.  If the beneficiary is determined by the Company
not to be eligible for benefits, or if the beneficiary believes that he or she
is entitled to greater or different benefits, the beneficiary shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within sixty (60) days after receipt of the notice
issued by the Company.  Said petition shall state the specific reasons which the
beneficiary believes entitle him or her to benefits or to greater or different
benefits.  Within sixty (60) days after receipt by the Company of the petition,
the Company shall afford the beneficiary (and counsel, if any) an opportunity to
present his or her position to the Company orally or in writing, and the
beneficiary (or counsel) shall have the right to review the pertinent
documents.  The Company shall notify the beneficiary of its decision in writing
within the sixty-day period, stating specifically the basis of its decision,
written in a manner calculated to be understood by the beneficiary and the
specific provisions of the Agreement on which the decision is based.  If,
because of the need for a hearing, the sixty-day period is not sufficient, the
decision may be deferred for up to another sixty-day period at the election of
the Company, but notice of this deferral shall be given to the beneficiary.

 

Article 5

 

Conversion to Split Dollar

 

If the Executive voluntarily terminates employment after age 59, unless the
Executive elects otherwise by written notice to the Company, the Split Dollar
Insurance Agreement attached as the Addendum to this Agreement shall
automatically take effect as of the Executive’s termination of employment.  The
Company shall take all actions necessary to implement the Split Dollar Insurance
Agreement.

 

--------------------------------------------------------------------------------


 

Article 6

 

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

Article 7

 

Miscellaneous

 

7.1           Executive Agreement / Binding Effect.  This Agreement is the
entire agreement between the Company and the Executive, written or oral, related
to the Company’s obligation to pay any survivor income benefits to the
Executive’s beneficiaries or survivors.  This Agreement supersedes all prior
agreements, understandings and negotiations.  This Agreement shall bind the
Executive and the Company, and their beneficiaries, survivors, executors,
administrators and transferees.

 

7.2           No Guaranty of Employment.  This Agreement is not an employment
policy or contract.  It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive.  It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

7.3           Tax Withholding.  The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

7.4           Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of the State of Pennsylvania, except to the extent
preempted by the laws of the United States of America.

 

7.5           Unfunded Plan.  The beneficiary is a general unsecured creditor of
the Company for the payment of benefits under this Agreement.  The benefits
represent the mere promise by the Company to pay such benefits.  The
beneficiary’s rights to such benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Executive’s life
is a general asset of the Company to which the Executive and designated
beneficiary have no preferred or secured claim.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement,

 

EXECUTIVE:

COMPANY:

 

 

 

 

/S/ Alice G. Clarke

 

The Fulton County National Bank & Trust Co.

 

 

Alice 0. Clark

By:

/S/ Clyde H. Bookheimer

 

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

SPLIT DOLLAR ADDENDUM TO

 

FULTON COUNTY NATIONAL BANK & TRUST COMPANY

 

MCCONNELLSBURG, PA

 

SURVIVOR INCOME AGREEMENT

 

THIS ADDENDUM is part of the Survivor Income Agreement between Fulton County
National Bank & Trust Company (the “Company”), and Alice Clark (the “Executive”)

 

INTRODUCTION

 

Under the terms of the Survivor Income Agreement between the Executive and the
Company, the parties desire to divide the death proceeds of a life insurance
policy on the Executive’s life.

 

Article 1

 

General Definitions

 

The following terms shall have the meanings specified.

 

1.1           “Insurer” means The Mutual Group Insurance Company.

 

1.2           “Policy” means insurance policy
number                          issued by the Insurer.

 

Article 2

 

Policy Ownership/Interests

 

2.1           Company Ownership. The Company owns the Policy and shall have the
right to exercise all incidents of ownership and to receive the Policy values in
excess of the Executive’s interest described in Section 2.2.

 

2.2           Executive’s Interest. The Executive shall have the right to
designate the beneficiary of the death proceeds of the Policy in an amount equal
to the lesser of (i) two times the most recent base annual salary or (ii) the
excess of the total death proceeds over the cash surrender value of the Policy
on the day before the Executive’s death.  The Executive shall also have the
right to elect and change settlement options that may be permitted for such
beneficiaries.

 

--------------------------------------------------------------------------------


 

Article 3

 

Premiums

 

3.1           Premium Payment. The Company shall pay any premiums due on the
Policy.

 

3.2           Imputed Income. The Company shall then impute income to the
Executive in an amount equal to the current term rate for the Executive’s age
multiplied by the aggregate death benefit payable to the Executive’s
beneficiary.  The “current term rate” is the minimum amount required to be
imputed under Revenue Rulings 64-328 and 66-110, or any subsequent applicable
authority.

 

Article 4

 

Assignment

 

The Executive may assign without consideration all interests in the Policy and
in this Addendum to any person, entity or trust.

 

Article 5

 

Insurer

 

The Insurer shall be bound only by the terms of the Policy.  Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all persons.  The Insurer
shall not be bound by or be deemed to have notice of the provisions of this
Addendum.

 

Article 6

 

Claims Procedure

 

6.1           Claims Procedure. The Company shall notify the Executive’s
beneficiary in writing, within ninety (90) days of his or her written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Addendum.  If the Company determines that the beneficiary is
not eligible for benefits or full benefits, the notice shall set forth (1) the
specific reasons for such denial, (2) a specific reference to the provisions of
the Addendum on which the denial is based, (3) a description of any additional
information or material necessary for the claimant to perfect his or her claim,
and a description of why it is needed, and (4) an explanation of the Addendum’s
claims review procedure and other appropriate information as to the steps to be
taken if the beneficiary wishes to have the claim reviewed.  If the Company
determines that there are special circumstances requiring additional time to
make a decision, the Company shall notify the beneficiary of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety-day period.

 

--------------------------------------------------------------------------------


 

6.2           Review Procedure.  If the beneficiary is determined by the Company
not to be eligible for benefits, or if the beneficiary believes that he or she
is entitled to greater or different benefits, the beneficiary shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within sixty (60) days after receipt of the notice
issued by the Company.  Said petition shall state the specific reasons which the
beneficiary believes entitle him or her to benefits or to greater or different
benefits.  Within sixty (60) days after receipt by the Company of the petition,
the Company shall afford the beneficiary (and counsel, if any) an opportunity to
present his or her position to the Company orally or in writing, and the
beneficiary (or counsel) shall have the right to review the pertinent documents.
 The Company shall notify the beneficiary of its decision in writing within the
sixty-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the beneficiary and the specific
provisions of the Addendum on which the decision is based.  If, because of the
need for a hearing, the sixty-day period is not sufficient, the decision may be
deferred for up to another sixty-day period at the election of the Company, but
notice of this deferral shall be given to the beneficiary.

 

Article 7

 

Amendments and Termination

 

The Company may amend this Addendum at any time prior to the Executive’s death
by written notice to the Executive.  Either party may terminate this Addendum at
any time prior to the Executive’s death by written notice to the other party.

 

Upon termination of this Addendum, the Executive may purchase the Policy from
the Company for an amount equal to the Policy’s cash surrender value as of the
date of the termination.

 

Article 8

 

Miscellaneous

 

8.1           Binding Effect.  This Addendum shall bind the Executive and the
Company, their beneficiaries, survivors, executors, administrators and
transferees, and any Policy beneficiary.

 

8.2           No Guaranty of Employment.  This Addendum is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive.  It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

--------------------------------------------------------------------------------


 

8.3           Applicable Law. The Addendum and all rights hereunder shall be
governed by and construed according to the laws of Pennsylvania, except to the
extent preempted by the laws of the United States of America.

 

The parties’ signatures on the Death Benefit Agreement witness their agreement
to the terms of this Addendum.

 

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

FTJLTON COUNT NATIONAL BANK & TRUST COMPANY

 

SURVIVOR INCOME AGREEMENT

 

I designate the following as beneficiary of benefits under the Survivor Income
Agreement.

 

Primary:

Chet Clark

 

 

 

 

 

 

Contingent:

Chet III; Elizabeth; and Sara

 

 

 

Divided Equally

 

Note:                   To name a trust as beneficiary, please provide the name
of the trustee and the exact date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary, in the event of the dissolution of
our marriage.

 

Signature

/S/ Alice G. Clark

 

 

Date

2/14/96

 

 

Accepted by the Company this 14th  day of February, 1996.

 

By

/S/ Clyde H. Bookheimer

 

 

Title

President

/

 

--------------------------------------------------------------------------------